United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
SECURITIES & EXCHANGE COMMISSION,
BENEFITS BRANCH, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-791
Issued: August 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2014 appellant, through her attorney, filed a timely appeal from the
September 4, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she had disability
for intermittent periods on or after November 29, 2005 due to her accepted work injuries.
FACTUAL HISTORY
In December 2007, OWCP accepted that appellant, then a 49-year-old securities
compliance examiner, sustained thoracic and lumbosacral neuritis or radiculitis due to lifting
1

5 U.S.C. §§ 8101-8193.

heavy boxes containing documents.2 She filed claims for wage loss for intermittent periods
beginning November 29, 2005. On January 20, 2006 appellant underwent computerized
tomography testing of her right ribs, which revealed nondisplaced fractures of the 10th and 11th
ribs. A magnetic resonance imaging (MRI) scan study performed on February 2, 2006 showed
findings of right-sided small extruded T6-7 disc herniation, small central T7-8 disc herniation
and left-sided T8-9 disc herniation. An MRI scan study of the lumbosacral spine from this
period revealed L3-4 and L4-5 disc bulges.
On February 21, 2007 appellant was examined by Dr. Nancy E. Epstein, an attending
Board-certified neurosurgeon, who noted that appellant developed intermittent exacerbations and
remissions of symptoms due to lifting boxes. The record contains medical reports dated
March 23 and June 12, 2007 from Dr. Philippe Vaillancourt, an attending Board-certified pain
management physician, who described the pain management treatment he provided and noted
that appellant required a modified work schedule for approximately six weeks.
OWCP referred appellant for additional evaluation by Dr. Edward M. Weiland, a Boardcertified neurologist and second opinion physician. On March 28, 2008 Dr. Weiland stated that
the causal relationship between her rib fractures and employment factors could not be clearly
identified. He concluded that appellant was not disabled from a neurological standpoint and
stated that there was no reason she could not return to her regular job for the employing
establishment without restrictions.
In order to resolve the conflict in medical opinion regarding the extent of her disability,
appellant was referred to Dr. William Healy, a Board-certified orthopedic surgeon, for an
impartial medical examination. In an August 14, 2008 report, Dr. Healy opined that her mid and
low back pain and degenerative disc disease might have been aggravated by lifting at work. He
stated that he could not relate appellant’s rib fractures to her employment factors as the forces
required to cause a rib fracture would have been much more significant than those she
experienced at work. Dr. Healy opined that he could not presently find any evidence of thoracic
or lumbosacral neuritis or radiculitis. He felt that there were findings of degenerative disc
disease and herniation in the thoracic and lumbar spine that were aggravated by lifting at work.
Dr. Healy indicated that appellant could return to some kind of light-duty work.
In a June 25, 2009 decision, OWCP denied appellant’s claim that she had disability on or
after November 29, 2005 due to her accepted work injuries. It indicated that the weight of the
medical evidence with respect to this matter rested with the August 14, 2008 report of Dr. Healy.
However, as a result of Dr. Healy’s report, OWCP expanded appellant’s accepted conditions to
include aggravation of degenerative thoracic disc disease, aggravation of degenerative lumbar
disc disease, aggravation of herniated lumbar disc and aggravation of herniated thoracic disc
disease.

2

Appellant indicated that she had to move a large number of boxes and sort through many files beginning in late
2004 when she started working on a large case in conjunction with the U.S. Department of Justice. She first became
aware of her claimed condition and its relation to work factors in November 2005.

2

In an August 27, 2010 decision, OWCP affirmed its June 25, 2009 decision, finding that
the weight of the medical evidence regarding work-related disability continued to rest with the
opinion of Dr. Healy.
In a September 8, 2011 decision,3 the Board set aside OWCP’s August 27, 2010 decision
and remanded the case to OWCP for further development. The Board found that, in his
August 14, 2008 report, Dr. Healy did not provide a clear opinion regarding whether appellant’s
work-related conditions caused disability for any period on or after November 29, 2005. The
Board determined that the opinion of Dr. Healy required clarification regarding her work-related
disability on or after November 29, 2005 and it remanded the case to OWCP in order to obtain
such a clarifying opinion.
On remand, OWCP requested that Dr. Healy provide a supplemental report regarding
whether appellant had disability for intermittent periods on or after November 29, 2005 due to
her accepted work injuries. In a November 28, 2011 report, Dr. Healy diagnosed cervical
spondylosis, degenerative disc disease of the thoracic spine, degenerative disc disease lumbar
spine, fibromyalgia and fracture of the right foot.4 Regarding appellant’s periods of disability, he
stated, “To clarify, I do believe that the patient had a work-related temporary disability
secondary to the November of ‘05 accident. I felt the patient had pre-existent degenerative
process that was aggravated by the November 29, 2005 incident. The patient at the time of my
examination today admits to having prior complaints. I do believe that that aggravation was
temporary. I do believe she got back to her baseline.”
In a December 23, 2011 decision, OWCP found that appellant did not meet her burden of
proof to establish that she had disability for intermittent periods on or after November 29, 2005
due to her accepted work injuries. It found that the November 28, 2011 report of Dr. Healy did
not show that she had such disability.
In a May 2, 2013 decision,5 the Board set aside OWCP’s December 23, 2011 decision
and remanded the case to OWCP for further development of the medical evidence. The Board
noted that Dr. Healy’s November 28, 2011 supplemental report suggested that appellant did
sustain periods of work-related disability beginning sometime around November 2005, but that
he did not provide a full description of her specific periods of work-related disability. The Board
found that his opinion was insufficient to resolve the existing conflict in the medical opinion
evidence and directed OWCP to refer her, along with the case record and a detailed statement of
accepted facts, to a second impartial specialist for the purpose of obtaining a rationalized medical
opinion on the issue of whether she had disability for intermittent periods on or after
November 29, 2005 due to her accepted work injuries.
On remand, OWCP referred appellant and the case record to Dr. Ronald A. Ripps, a
Board-certified orthopedic surgeon, for an impartial medical examination and opinion regarding
3

Docket No. 11-225 (issued September 8, 2011).

4

The record reflects that appellant sustained a right foot fracture due to a nonwork-related fall in September or
October 2011.
5

Docket No. 12-1386 (issued May 2, 2013).

3

whether she had disability for intermittent periods on or after November 29, 2005 due to her
accepted work injuries. It provided him with a document, which indicated that the purpose of his
evaluation is to resolve a conflict in the medical opinion evidence regarding whether she
experienced intermittent periods of disability on and after November 29, 2005 and whether she
had been totally disabled since August 29, 2008. The document stated:
“The accepted conditions in the claim are thoracic and lumbosacral/neuritis/
radiculitis. Did [appellant] sustain rib fractures as a result of lifting boxes from
the floor to the desk and carrying those boxes to other locations? If so, explain
how this caused the rib fractures. If not explain why this did not cause the rib
fractures.
“During [September 2011 appellant] fell and fractured her foot. Did the lifting
and carrying of the boxes cause or aggravate any other medical conditions
including cervical spondylosis, degenerative disc disease of the thoracic spine,
degenerative disc disease of the lumbar spine and fibromyalgia. Explain why any
medical conditions found were or were not caused or aggravated by the lifting and
carrying of the boxes.”6
In a July 10, 2013 report, Dr. Ripps discussed some of the medical evidence of record
and reported findings on physical examination. He indicated that appellant had tenderness in her
left trapezius, parascapular musculature, both sacroiliac joints and thoracolumbar junction and
diagnosed fractured ribs by history, fibromyalgia, symptom magnification and depression.
Dr. Ripps indicated that OWCP had noted that the “accepted conditions in the claim are thoracic
and lumbrosacral/neuritis/radiculitis.” With regard to these conditions, he stated, “This was not
supported by the medical documentation that you had me review. [Appellant] was examined by
a number of neurosurgeons and neurologists, none of whom ever found evidence of neurologic
disease or spine pathology…. There was no objective evidence that work activity around
[November 29, 2005] in any way ‘aggravated’ degenerative disc disease.” With respect to the
question of whether the lifting and carrying of boxes caused or aggravated any other medical
conditions, Dr. Ripps noted, “No, repetitive lifting and carrying of 20[-]pound boxes is not a risk
factor for cervical spondylosis, degenerative disc disease of the thoracic spine or degenerative
disc disease of lumbar spine.” He concluded that appellant did not have any disability for
intermittent periods on or after November 29, 2005 due to her accepted work injuries.
In a September 4, 2013 decision, OWCP found that appellant did not meet her burden of
proof to establish that she had disability for intermittent periods on or after November 29, 2005
due to her accepted work injuries. It found that the weight of the medical evidence rested with
the opinion of Dr. Ripps.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
6

It does not appear that Dr. Ripps was provided with a detailed statement of accepted facts.

4

limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.7 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.10
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.11
ANALYSIS
OWCP initially accepted that appellant sustained thoracic and lumbosacral neuritis or
radiculitis due to lifting heavy boxes containing documents.12 After development of the medical
evidence, it expanded her accepted conditions to include aggravation of degenerative thoracic
disc disease, aggravation of degenerative lumbar disc disease, aggravation of herniated lumbar
disc and aggravation of herniated thoracic disc disease. Appellant filed claims for wage loss for
intermittent periods beginning November 29, 2005.
OWCP engaged in extensive development of the medical evidence in order to determine
whether appellant established that she had disability for intermittent periods on or after
November 29, 2005 due to her accepted work injuries, including referral of her to Dr. Healy,
who served as an impartial medical specialist. In a May 2, 2013 decision,13 the Board found that
7

J.F., Docket No. 09-1061 (issued November 17, 2009).

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

9

5 U.S.C. § 8123(a).

10

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

11

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988).

12

Appellant first became aware of her claimed condition and its relation to work factors in November 2005.

13

Docket No. 12-1386 (issued May 2, 2013).

5

a supplemental report produced by him was not sufficiently well rationalized to resolve the
conflict in the medical opinion evidence regarding whether she had disability for intermittent
periods on or after November 29, 2005 due to her accepted work injuries. The Board directed
OWCP to refer appellant, along with the case record and a detailed statement of accepted facts,
to a second impartial specialist for the purpose of obtaining his or her rationalized medical
opinion on the issue of whether she had disability for intermittent periods on or after
November 29, 2005 due to her accepted work injuries.
On remand, OWCP referred appellant to Dr. Ripps, a Board-certified orthopedic surgeon,
for an impartial medical examination and opinion regarding whether she had disability for
intermittent periods on or after November 29, 2005 due to her accepted work injuries.
The Board finds that the July 10, 2013 report of Dr. Ripps is not sufficiently well
rationalized to constitute the weight of the medical evidence with respect to the question of
whether appellant had disability for intermittent periods on or after November 29, 2005 due to
her accepted work injuries.
The Board notes that Dr. Ripps was not provided with a detailed statement of accepted
facts. OWCP only provided a document in which it posed several questions for him to answer
and noted, “The accepted conditions in the claim are thoracic and lumbosacral/neuritis/
radiculitis.” It failed to advise Dr. Ripps that it had accepted the additional work-related
conditions of aggravation of degenerative thoracic disc disease, aggravation of degenerative
lumbar disc disease, aggravation of herniated lumbar disc and aggravation of herniated thoracic
disc disease.14 Due to these deficiencies, Dr. Ripps’ opinion was not based on a complete and
accurate factual and medical history. A review of his July 10, 2013 report clearly shows that it
was not based on a complete and accurate factual and medical history and it is not sufficiently
well rationalized to constitute the weight of the medical evidence with respect to the main issue
of this case. Dr. Ripps specifically denied that appellant sustained work-related thoracic and
lumbosacral neuritis or radiculitis. He also denied the possibility that she sustained a workrelated aggravation of degenerative disc disease of the thoracic or lumbosacral spine.
For the above-described reasons, the opinion of Dr. Ripps is in need of clarification and
elaboration. Therefore, in order to resolve the continuing conflict in the medical opinion, the
case will be remanded to OWCP for referral of the case record, a detailed statement of accepted
facts and, if necessary, appellant, to Dr. Ripps for a supplemental report regarding whether she
had disability for intermittent periods on or after November 29, 2005 due to her accepted work
injuries. Dr. Ripps should be clearly advised of all of appellant’s accepted work conditions and
be provided with a detailed description of the work factors which are accepted as causing those
conditions. If he is unable to clarify or elaborate on his original report or if his supplemental
report is also vague, speculative or lacking in rationale, OWCP must refer him, along with the case
record and a detailed statement of accepted facts, to a second impartial specialist for the purpose of
obtaining his or her rationalized medical opinion on the issue.15 After completing such
14

Moreover, although OWCP indicated that appellant was injured moving boxes, it did not provide a detailed
account of the work factors that had been accepted as causing her work injuries.
15

Harold Travis, 30 ECAB 1071, 1078 (1979).

6

development, an appropriate decision should be issued regarding whether appellant has
established that she had disability for intermittent periods on or after November 29, 2005 due to
her accepted work injuries.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
met her burden of proof to establish that she had disability for intermittent periods on or after
November 29, 2005 due to her accepted work injuries. The case is remanded to OWCP for
further development.
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: August 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees,’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

